ORDER

PER CURIAM.
Claimant appeals the Labor and Industrial Relations Commission’s (Commission) award denying his claim for workers’ compensation benefits. The Commission affirmed and incorporated by reference the award of an Administrative Law Judge denying compensation. We affirm. The Commission’s award is supported by competent and substantial evidence on the whole record. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).